DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a delivery system for delivering a prosthesis to a diseased valve, 	classified in A61F 2/2466.
II. Claims 10-25, drawn to a method for treating a diseased native valve in a patient, classified in 	A61B 2018/00369.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process.  The anchor of claim 1 does not necessarily have to be employed in the first and second chamber of the heart, as is taught in the method claims.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
.
		
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with applicant’s representative, Kathleen Kelleher, on 04/30/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-25 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/12/2020, 04/14/2021, 10/16/2020, and 07/01/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al (US 2018/0318079 A1).

	Regarding claim 1, Patel discloses a delivery system for delivering a prosthesis to a diseased valve, the delivery system comprising: 
an outer sheath having a central axis (Figure 2C, item 20); 
an inner shaft within the outer sheath (Figure 2C, item 24), 
the inner sheath translatable (paragraph 0117) and rotatable (paragraph 0162, lines 36-40; paragraph 0163) relative to the outer sheath (Figures 9A-P); 
and an anchor guide (Figure 2C, item 25 “flexible distal section)  attached to a distal end of the inner shaft (Figure 2C; Figure 4), 
the anchor guide comprising a proximal section that is on-axis with the central axis and a distal section that curves about the central axis (Figure 4, shows the proximal section of anchor guide 25 on –axis with inner sheath 24, and the distal section of anchor guide 25 curved around the central axis; Figure 8 better depicts the curved section), 
wherein the inner shaft and anchor guide are configured to rotate relative to the outer sheath (paragraph 0162, lines 36-40; paragraph 0163).  
paragraph 0119, lines 1-8; Figure 12, item 901; Figures 17C-D provides further clarity regarding item 901 of Figure 12; Figures 17C-D, item 86 “pull wire” (i.e. tether); paragraph 0174), the tether (Figures 17C-D, item 86) configured to attach to an anchor of the prosthesis (Figures 17C-D, item 81 “anchoring device”; paragraph 0170, lines 1-7).  
	Regarding claim 3, Patel discloses wherein the tether (Figures 17C-D, item 86) is further configured to deploy the anchor from the anchor guide (paragraph 0174, lines 12-19).  
	Regarding claim 4, Patel discloses wherein the outer sheath is steerable (paragraph 0083, lines 13-16).  
	Regarding claim 5, Patel discloses wherein the anchor guide is configured to correctly orient an anchor of the prosthesis relative to a longitudinal axis of the inner shaft in order to facilitate concentric wrapping of the anchor around the inner shaft as the anchor is deployed from the anchor guide (Figure 2B depicts the anchor guide 25 orienting the anchor 12b to wrap concentrically around the longitudinal axis of the inner shaft 24).  
	Regarding claim 6, Patel discloses wherein the distal section transitions continuously from a high pitch, low radius curve at a proximal end to a low pitch, high radius curve at a distal end (paragraph 0053, Figure 10)  
	Regarding claim 7, Patel discloses wherein a distal-most plane of the distal section is orthogonal to the central axis (Figure 2C, the distal-most plane of the distal section is orthogonal to the central axis).  
	Regarding claim 8, Patel discloses wherein a curvature of the distal section is configured to match a curvature of an anchor of the prosthesis (paragraph 0153, lines 5-9).  
Figure 4, item 24) and the anchor guide (Figure 4, item 25) are of unitary construction (Figure 4 depicts items 24 and 25 of unitary construction).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864.  The examiner can normally be reached on Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/BRIAN A DUKERT/Primary Examiner, Art Unit 3774